Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 25th, 2021 does not place the application in condition for allowance.
The objections to claims 1, 3 and 13-15 are withdrawn due to Applicant’s amendment.
The 112(b) rejections of claims 1, 3 and 13-15 are maintained.
The rejections over Kawase in view of Hirano and Kawase in view of Hirano and Morioka et al. are maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 1, Applicant recites, inter alia, “the single crystal”.  It is unclear if Applicant is referring to the monocrystalline indium phosphide already recited or a different single crystal structure.  Appropriate action is required.

Regarding Claim 1, Applicant recites, inter alia, “on a plane perpendicular to the main surface to measure the zinc concentration for each region”.  It is unclear how the phrase, “to measure the zinc concentration for each region” further limits the indium phosphide wafer.  Appropriate action is required.

Regarding Claim 1, Applicant recites, inter alia, “in four directions <01-1>, <0-11>, <011>, and <0-1-1>”.  It is unclear how the ones and zeros in this passage define a specific direction.  Appropriate action is required.

Regarding Claim 3, Applicant recites, inter alia, “into several regions on a plane perpendicular to the main surface”.  Are these regions part of the 17 total regions previously recited, or is a new element being introduced?  Appropriate action is required.

Regarding Claim 3, Applicant recites, inter alia, “on a plane perpendicular to the main surface to measure the zinc concentration for each region”.  It is unclear how the phrase, “to measure the zinc concentration for each region” further limits the indium phosphide wafer.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2009/0072205 A1) in view of Hirano “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles”.

In view of Claims 1 & 14-15, as best understood by the Examiner, Kawase discloses an indium phosphide wafer including a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of (100) plane having a circular shape having a diameter of two inches (Paragraph 0034) and the single crystal having a mean zinc concentration of 1.08 x 1018 cm-3 or less (Paragraph 0082).
Kawase does not disclose that the single crystal has a mean dislocation density of 1000 cm-2 or less.
Hirano discloses a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of (100) plane having a circular shape having a diameter of about two inches and the -2 or less (Figure 3b, Zn:InP – single baffle).  Hirano teaches that lower dislocation density InP crystals can be grown simply by using thermal baffles and that this method is highly cost competitive and simple (Page 347, Column 2, Lines 1-5 & Page 350, Conclusions).  Hirano discloses that this method can be used to produce defect free lower carrier concentration Zn doped InP crystals (Page 349, Discussion, 1st paragraph).  
Hirano discloses a modified liquid encapsulated Czochralski (LEC) method with thermal baffles, by which low dislocation density InP crystals can be grown, wherein in this method, thermal baffles are set on top of the crucible in order to suppress gas convection and thus improves the temperature gradient in an LEC furnace, wherein dislocation densities not only depend on the temperature gradient but also on other growth conditions, such as crystal/crucible rotation rates, cooling rates, and the thickness of pBN crucible (See Abstract).  Hirano shows a comparison between a zinc doped InP wafer without a thermal baffle (Figure 3B – No baffle) and with a thermal baffle (Figure 3B – Single baffle), wherein its seen from an incorporation of a thermal baffle in an LEC method (such as Kawase) results in a very high mean dislocation density to one that is substantially 500 cm-2 or less. Hirano discloses InP is an important material for long wavelength opto-electronic devices and for high frequency devices and that the development of these devices requires further improvement of crystal quality (lower dislocation density and higher uniformity) (Page 347 – Column 1, Lines 1-5) and that Hirano shows that lower dislocation density InP crystals can be grown simply by using thermal baffles (Page 347, Column 2, 2nd Paragraph).  Hirano discloses that the crystal/crucible rotation rates e.g., rotation number of a pull rod and rotation number of a crucible are 20 and 15 rpm, respectively (Page 348, Column 1, Lines 13-17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermal baffles and crystal/crucible rotation rates of Hirano in Kawase indium phosphide wafer including a monocrystalline indium phosphide containing zinc as an -2 or less for the advantages of having a highly cost competitive and simple method of producing low dislocation density InP crystals.

In regards to the limitation that, “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each direction are aligned with centers of the 5 mm x 5 mm square shapes of the 17 regions”, Applicant discloses that they have found that the pulling rate of the pull rod, the rotation rate of the pull rod, the rotation direction of the crucible, and the shape of the solid-liquid interface are correlated to each other, and that specifically, when the pull rod is rotated to the same direction as the crucible, the solid liquid interface tends to have a flat shape (Instant Specification – Paragraph 0034-0036 & 0038) wherein the difference in Zn concentration between the center and the periphery of the wafer that is horizontally cut out (the Zn concentration is low at the center and high at the periphery) decreases as the flatness of the solid-liquid interface increases, whereas the difference increases as the downward convexity of the solid-liquid interface increases and the results indicate that the Zn concentration in a single crystal depends on the time when the single crystal solidifies, wherein the difference in Zn concentration between the center and the periphery of the wafer greatly depends on the growth condition (the shape of the solid-liquid interface), wherein a solid-liquid interface having a remarkably downward convex shape results in a large difference in Zn concentration between the center and the periphery of the wafer, and by contrast by covering the upper portion of the crucible with a heat shield plate (a lid having a hole through which the seed crystal can pass) to prevent the heat radiation from the melt” (Instant Specification - Paragraph 0032).
Applicant discloses the growth conditions for “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each direction are aligned with centers of the 5 mm x 5 mm square shapes of the 17 regions” in Table 1, via Example 1-3.  Applicant discloses in Table 1 that when a rotation number of the pull rod is 20 rpm and the rotation number of a crucible is 15 rpm results in relative standard deviations of individual regions is 11.8% or less.
Accordingly, Hirano discloses the rotation number of a pull rod and rotation number of a crucible are advantageously set to 20 and 15 rpm, respectively (Page 348, Column 1, Lines 13-17) and that that the upper portion of the crucible is covered with a heat shielding plate (Figure 2, Thermal Baffle).  It is the Examiner’s position that modified Kawase’s indium phosphide wafer containing Zn as an impurity that is formed using the same growth conditions as Applicant would results in  “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each 

In view of Claim 3, Kawase and Hirano are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “wherein a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region”, Applicant discloses that they have found that the pulling rate of the pull rod, the rotation rate of the pull rod, the rotation direction of the crucible, and the shape of the solid-liquid interface are correlated to each other, and that specifically, when the pull rod is rotated to the same direction as the crucible, the solid liquid interface tends to have a flat shape (Instant Specification – Paragraph 0036) wherein the difference in Zn concentration between the center and the periphery of the wafer that is horizontally cut out (the Zn concentration is low at the center and high at the periphery) decreases as the flatness of the solid-liquid interface increases, whereas the difference increases as the downward convexity of the solid-liquid interface increases and the results indicate that the Zn concentration in a single crystal depends on the time when the single crystal solidifies, wherein the difference in Zn concentration between the center and the periphery of the wafer greatly depends on the growth condition (the shape of the solid-liquid interface), wherein a solid-liquid interface having a remarkably downward convex shape results in a large difference in Zn concentration between the center and the periphery of the 
Applicant discloses the growth conditions for the limitation “wherein a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region” in Table 1, via Example 1-3, and the resulting data regarding Ch/CL in  Table 2 of Applicant’s specification.  Applicant discloses in Table 1 that when a rotation number of the pull rod is 20 rpm and the rotation number of a crucible is 15 rpm results in a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region
Accordingly, Hirano discloses the rotation number of a pull rod and rotation number of a crucible are advantageously set to 20 and 15 rpm, respectively (Page 348, Column 1, Lines 13-17).  It is the Examiner’s position that modified Kawase’s indium phosphide wafer containing Zn as an impurity that is formed using the same growth conditions as Applicant would results in  “a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region”.  See MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 

In view of Claim 13, Kawase and Hirano are relied upon for the reasons given above in addressing Claim 1.  Kawase teaches a mean zinc concentration of the single crystal is 1.08 x 1018 cm-3 or less (Paragraph 0082).


Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2009/0072205 A1) in view of Hirano “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” in view of Morioka et al. (US 4,911,780 A).

In view of Claims 1 & 14-15, as best understood by the Examiner, Kawase discloses an indium phosphide wafer including a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of (100) plane having a circular shape having a diameter of two inches (Paragraph 0034) and the single crystal having a mean zinc concentration of 1.08 x 1018 cm-3 or less (Paragraph 0082).
Kawase does not disclose that the single crystal has a mean dislocation density of 1000 cm-2 or less.
Hirano discloses a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of (100) plane having a circular shape having a diameter of about two inches and the single crystal having a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP – single baffle).  Hirano teaches that lower dislocation density InP crystals can be grown simply by using thermal baffles and that this method is highly cost competitive and simple (Page 347, Column 2, Lines 1-5 & Page 350, st paragraph).  
Hirano discloses a modified liquid encapsulated Czochralski (LEC) method with thermal baffles, by which low dislocation density InP crystals can be grown, wherein in this method, thermal baffles are set on top of the crucible in order to suppress gas convection and thus improves the temperature gradient in an LEC furnace, wherein dislocation densities not only depend on the temperature gradient but also on other growth conditions, such as crystal/crucible rotation rates, cooling rates, and the thickness of pBN crucible (See Abstract).  Hirano shows a comparison between a zinc doped InP wafer without a thermal baffle (Figure 3B – No baffle) and with a thermal baffle (Figure 3B – Single baffle), wherein its seen from an incorporation of a thermal baffle in an LEC method (such as Kawase) results in a very high mean dislocation density to one that is substantially 500 cm-2 or less. Hirano discloses InP is an important material for long wavelength opto-electronic devices and for high frequency devices and that the development of these devices requires further improvement of crystal quality (lower dislocation density and higher uniformity) (Page 347 – Column 1, Lines 1-5) and that Hirano shows that lower dislocation density InP crystals can be grown simply by using thermal baffles (Page 347, Column 2, 2nd Paragraph).  Hirano discloses that the crystal/crucible rotation rates e.g., rotation number of a pull rod and rotation number of a crucible are 20 and 15 rpm, respectively (Page 348, Column 1, Lines 13-17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermal baffles and crystal/crucible rotation rates of Hirano in Kawase indium phosphide wafer including a monocrystalline indium phosphide containing zinc as an impurity such that the single crystal has a mean dislocation density of 1000 cm-2 or less for the advantages of having a highly cost competitive and simple method of producing low dislocation density InP crystals.

Modified Kawase does not explicitly teach a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each direction are aligned with centers of the 5 mm x 5 mm square shapes of the 17 regions
Morioka et al. discloses a technique for LEC grown crystals that supplies a compound material into the melt to keep the impurity concentration constant in the melt during crystal growth (Column 3, Lines 8-15).  Morioka et al. discloses that a single crystal ingot grown by the LEC method is sliced in the planes which are perpendicular to the growth axis and sliced crystals are called wafers wherein the impurity concentration is different with regard to each wafer sliced from the same crystal ingot and therefore it is difficult to make many wafers having the same characteristics by the LEC method (Column 2, Lines 40-47).  Morioka et al. disclose sit is desirable that a grown ingot should be a single crystal from seed end to tail end and the impurity concentration should be uniform in the single crystal (Column 2, Lines 56-58).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Morioka et al. technique for supplying a compound material into the melt to keep the impurity concentration constant in modified Kawase’s indium phosphide wafer including zinc as an impurity for the advantage of being able to make wafers with the same characteristics.
In regards to the limitation that, “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each constant in the indium phosphide wafer it will result in a standard deviation of 0%.

In view of Claim 3, Kawase, Hirano and Morioka et al. are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “wherein a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region”, it is the Examiner’s position that if the zinc concentration is kept constant in the indium phosphide wafer it will result in a Ch/CL ration of a zinc concentration “CH” of a region closest to the periphery of the main surface relative to a zinc concentration “CL” of a region including the central point of the main surface is 1.8 or less when the wafer is divided into several regions on a plane perpendicular to the main surface to measure the zinc concentration for each region.

In view of Claim 13, Kawase, Hirano and Morioka et al. are relied upon for the reasons given above in addressing Claim 1.  Kawase teaches a mean zinc concentration of the single crystal is 1.08 x 1018 cm-3 or less (Paragraph 0082).


Response to Arguments
	Applicant argues that Kawase does not disclose a single crystal having a mean zinc concentration of 1.08 x 1018 or less.  The Examiner respectfully points out to Applicant that Kawase discloses the single crystal has a mean zinc concentration of 1.08 x 1018 cm-3 or less (Paragraph 0082 – Table 2).  Accordingly, this argument is unpersuasive. 

Applicant argues that not only the rotation number of a pull rod and the ration [sic] number of a crucible but also other factors (e.g., a temperature control) can be factors to keep the solid-liquid interface a flat shape to grow a single crystal.  Applicant discloses that they have found that the pulling rate of the pull rod, the rotation rate of the pull rod, the rotation direction of the crucible, and the shape of the solid-liquid interface are correlated to each other, and that specifically, when the pull rod is rotated to the same direction as the crucible, the solid liquid interface tends to have a flat shape (Instant Specification – Paragraph 0034-0036 & 0038) wherein the difference in Zn concentration between the center and the periphery of the wafer that is horizontally cut out (the Zn concentration is low at the center and high at the periphery) decreases as the flatness of the solid-liquid interface increases, whereas the difference increases as the downward convexity of the solid-liquid interface increases and the results indicate that the Zn concentration in a single crystal depends on the time when the single crystal solidifies, wherein the difference in Zn concentration between the center and the periphery of the wafer greatly depends on the growth condition (the shape of the solid-liquid interface), wherein a solid-liquid interface having a remarkably downward convex shape results in a large difference in Zn concentration between the center and the periphery of the wafer, and by contrast a solid-liquid interface having a flat shape leads to a small difference in Zn concentration between the center and the periphery of the wafer (in-plane distribution), achieving production of an InP wafer having a uniform Zn concentration in a wafer plane (Instant Specification – Paragraph 0046).  Applicant also discloses that, “the interface temperature between the stabilized melt and the encapsulant reaches 1062 °C (the growth temperature of InP), the temperature is kept constant to stabilize the melt.  Note that the temperature in the crucible during the cooling process of the furnace is controlled such that the temperature of the upper portion of the encapsulant is as high as possible and below the temperature of the lower portion thereof, that is, the difference in temperature between the upper and lower portions (temperature gradient in the vertical direction) is small.  Specifically, the temperature gradient is kept at about 85 to 130°C/cm, by covering the upper portion of the crucible with a heat shield plate (a lid having a hole through which the seed crystal can pass) to prevent the heat radiation from the melt” (Instant Specification - Paragraph 0032).
Applicant discloses the growth conditions for “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each direction are aligned with centers of the 5 mm x 5 mm square shapes of the 17 regions” in Table 1, via Example 1-3.  Applicant discloses in Table 1 that when a rotation number of the pull rod is 20 rpm and the rotation number of a crucible is 15 rpm results in relative standard deviations of individual regions is 11.8% or less.
Accordingly, Hirano discloses the rotation number of a pull rod and rotation number of a crucible are advantageously set to 20 and 15 rpm, respectively (Page 348, Column 1, Lines 13-17) and that that the upper portion of the crucible is covered with a heat shielding plate (Figure 2, Thermal Baffle).  It is the Examiner’s position that modified Kawase’s indium phosphide wafer containing Zn as an impurity that is formed using the same growth conditions as Applicant would results in  “a relative standard deviation of zinc concentrations determined at individual regions is 20% or less when the wafer is divided into a total of 17 regions, each having a 5 mm x 5 mm square shape on a plane perpendicular to the main surface, and the relative standard deviation is determine das the ratio of standard deviation of the zinc concentrations to the mean value of the zinc concentrations and the 17 total regions are defined such that a central point located in a center of the (100) plane and point 5, 10, 15, 20 mm away from the central point toward in four directions <01-1>,<0-11>, <011>, and <0-1-1>, four points for each direction are aligned with centers of the 5 mm x 5 mm square shapes of the 17 regions”.  See MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Accordingly, this argument is unpersuasive. 

	Applicant argues that Hirano discloses the solid-liquid interface is a downward convex shape in the crucible when a single crystal grows (Figure 6).  The Examiner respectfully points out to Applicant that this is a mischaracterization of Hirano et al. Figure 6, Hirano et al. discloses that the bending of the solid-liquid (SL) interface along the crystal axis is shown in Fig. 6, wherein the bending of the SL interface was evaluated by measuring the SL interface heat at 20 mm from the center as shown in Fig. 6, wherein the thermal baffle employed and relative rotation rate are also shown, wherein it can be seen from this figure that the SL interface of InP crystals which were grown under the same relative crystal/crucible rotation rate can be made flatter by reducing the axial temperature gradient and if InP crystals are grown using a same thermal baffle, the SL interface shape can be made flatter by decreasing the relative rotation rates (Page 349, Column 1, Lines 1-13).  Accordingly, this argument is unpersuasive.

	Applicant argues that the combination of cited references does not disclose or suggest how to reduce dislocation density, relative standard deviation of zinc concentrations and low zinc concentrations.  The Examiner respectfully points out to Applicant that Kawase was relied upon to disclose the single crystal having a mean zinc concentration of 1.08 x 1018 cm-3 or less (Paragraph 0082).
	Hirano et al. was relied upon to teach a mean dislocation density of 1000 cm-2 or less is accomplished via thermal baffles (Figure 2).  Wherein, Hirano et al. discloses an identical method of producing an indium phosphide wafer that is identical to Applicant’s disclosed method of producing an indium phosphide wafer.  Accordingly, in regards to the relative standard deviation of zinc concentrations, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, See MPEP 2112.01.  Accordingly, this argument is unpersuasive.

	The Examiner notes that Applicant did not submit arguments contesting the rejection of claims 1, 3 and 13-15 regarding Kawase in view of Hirano et al. in view of Morioka et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726